          Case 1:18-cv-08175-ER Document 113 Filed 03/29/19 Page 1 of 14
                                                          USDC SDNY
                                                                              DOCm✓.IENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC# _ _ _ _ _ __
SOUTHERN DISTRICT OF NEW YORK                                                            March
                                                                              DATE FILED _ _29,_2019
                                                                                                _
----------------------------------------------------------------------- x
SECURITIES AND EXCHANGE COMMISSION,                                     :
                                                                        :
                                    Plaintiff,                          :
                                                                        :   18 Civ. 8175 (ER)
                  – against –                                           :
                                                                        :   ECF CASE
BARRY C. HONIG, MICHAEL BRAUSER,                                        :
JOHN STETSON, JOHN R. O’ROURKE III,                                     :
ROBERT LADD, ELLIOT MAZA, BRIAN KELLER, :
JOHN H. FORD, ATG CAPITAL LLC, GRQ                                      :
CONSULTANTS, INC., HS CONTRARIAN                                        :
INVESTMENTS, LLC, GRANDER HOLDINGS, INC., :
and STETSON CAPITAL INVESTMENTS INC.,                                   :
                                                                        :
                                    Defendants.                         :
----------------------------------------------------------------------- x

                       JUDGMENT AS TO DEFENDANT BRIAN KELLER

        The Securities and Exchange Commission having filed a Complaint and an Amended

Complaint and Defendant Brian Keller (“Defendant”) having entered a general appearance;

consented to the Court’s jurisdiction over Defendant and the subject matter of this action;

consented to entry of this Judgment without admitting or denying the allegations of the Amended

Complaint (except as to jurisdiction and except as otherwise provided herein in paragraph VIII);

waived findings of fact and conclusions of law; and waived any right to appeal from this

Judgment:

                                                         I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of
         Case 1:18-cv-08175-ER Document 113 Filed 03/29/19 Page 2 of 14



interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements




                                                  2
         Case 1:18-cv-08175-ER Document 113 Filed 03/29/19 Page 3 of 14



               made, in light of the circumstances under which they were made, not misleading;

               or

       (c)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from aiding and abetting any violation of Section 15(d) of

the Exchange Act [15 U.S.C. § 78o(d)] and Rule 15d-1 thereunder [17 C.F.R. § 240.15d-1] by

knowingly or recklessly providing substantial assistance to an issuer that files with the

Commission any report required to be filed with the Commission by or on behalf of an issuer

pursuant to Section 15(d) of the Exchange Act and the rules and regulations promulgated

thereunder, which contains any untrue statement of material fact; omits to state any material fact

necessary in order to make the statements made, in the light of the circumstances under which

they were made, not misleading; omits to disclose any information required to be disclosed; or

fails to comply in any material respect with the requirements of Section 15(d) of the Exchange

Act and the rules and regulations promulgated thereunder.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who



                                                 3
         Case 1:18-cv-08175-ER Document 113 Filed 03/29/19 Page 4 of 14



receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently barred from participating in an offering of penny stock, including engaging in

activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or

attempting to induce the purchase or sale of any penny stock. A penny stock is any equity

security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the

Exchange Act [17 C.F.R. § 240.3a51-1].

                                                  V.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant

to Section 21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)] and Section 20(e) of the

Securities Act [15 U.S.C. § 77t(e)], Defendant is permanently prohibited from acting as an

officer or director of any issuer that has a class of securities registered pursuant to Section 12 of

the Exchange Act [15 U.S.C. § 78l]
                                - or that is required to file reports pursuant to Section 15(d) of
the Exchange Act [15 U.S.C. § 78o(d)].

                                                 VI.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

shall pay disgorgement of ill-gotten gains and prejudgment interest thereon; that the amounts of

the disgorgement and civil penalty shall be determined by the Court upon motion of the

Commission; and that prejudgment interest shall be calculated from July 24, 2015, based on the

rate of interest used by the Internal Revenue Service for the underpayment of federal income tax



                                                  4
         Case 1:18-cv-08175-ER Document 113 Filed 03/29/19 Page 5 of 14



as set forth in 26 U.S.C. § 6621(a)(2). Upon motion of the Commission, the Court shall

determine whether a civil penalty pursuant to Section 20(d) of the Securities Act [15 U.S.C.

§ 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)] is appropriate and, if

so, the amount of the penalty. In connection with the Commission’s motion for disgorgement

and/or civil penalties, and at any hearing held on such a motion: (a) Defendant will be precluded

from arguing that he did not violate the federal securities laws as alleged in the Amended

Complaint; (b) Defendant may not challenge the validity of the Consent or this Judgment; (c)

solely for the purposes of such motion, the allegations of the Amended Complaint shall be

accepted as and deemed true by the Court; and (d) the Court may determine the issues raised in

the motion on the basis of affidavits, declarations, excerpts of sworn deposition or investigative

testimony, and documentary evidence, without regard to the standards for summary judgment

contained in Rule 56(c) of the Federal Rules of Civil Procedure. In connection with the

Commission’s motion for disgorgement and/or civil penalties, the parties may take discovery,

including discovery from appropriate non-parties.

                                               VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                               VIII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the Amended Complaint are true and admitted by Defendant, and further, any debt

for disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under



                                                 5
         Case 1:18-cv-08175-ER Document 113 Filed 03/29/19 Page 6 of 14



this Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                IX.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.

                                                X.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

      Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.


Dated: March 29, 2019

                                              ____________________________________
                                              Edgardo Ramos, U.S.D.J.




                                                 6
           Case 1:18-cv-08175-ER Document 113 Filed 03/29/19 Page 7 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
SECURITIES AND EXCHANGE COMMISSION,                                     :
                                                                        :
                                    Plaintiff,                          :
                                                                        :   18 Civ. 8175 (ER)
                  – against –                                           :
                                                                        :   ECF CASE
BARRY C. HONIG, MICHAEL BRAUSER,                                        :
JOHN STETSON, JOHN R. O’ROURKE III,                                     :
ROBERT LADD, ELLIOT MAZA, BRIAN KELLER, :
JOHN H. FORD, ATG CAPITAL LLC, GRQ                                      :
CONSULTANTS, INC., HS CONTRARIAN                                        :
INVESTMENTS, LLC, GRANDER HOLDINGS, INC., :
and STETSON CAPITAL INVESTMENTS INC.,                                   :
                                                                        :
                                    Defendants.                         :
----------------------------------------------------------------------- x

                           CONSENT OF DEFENDANT BRIAN KELLER

          1.     Defendant Brian Keller (“Defendant”) acknowledges having been served with the

Complaint and Amended Complaint in this action, enters a general appearance, and admits the

Court’s jurisdiction over Defendant and over the subject matter of this action.

          2.     Without admitting or denying the allegations of the Amended Complaint (except

as provided herein in paragraph 11 and except as to personal and subject matter jurisdiction,

which Defendant admits), Defendant hereby consents to the entry of the Judgment in the form

attached hereto (the “Judgment”) and incorporated by reference herein, which, among other

things:

                 (a)      permanently restrains and enjoins Defendant from violation of Section

                          10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15

                          U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. §

                          240.10b-5], Section 17(a) of the Securities Act of 1933 (the “Securities


                                                         1
         Case 1:18-cv-08175-ER Document 113 Filed 03/29/19 Page 8 of 14



                      Act”) [15 U.S.C. § 77q(a), and Section 15(d) of the Exchange Act [15

                      U.S.C. § § 78o(d)] and Rule 15d-1 thereunder [17 C.F.R. § 240.15d-1];

               (b)    permanently bars Defendant from participating in any offering of penny

                      stock pursuant to Section 20(g) of the Securities Act [15 U.S.C. § 77t(g)]

                      and Section 21(d)(6) of the Exchange Act [15 U.S.C. § 78u(d)(6)]; and

               (c)    permanently bars Defendant from acting as an officer or director of any

                      issuer that has a class of securities registered pursuant to Section 12 of the

                      Exchange Act [15 U.S.C. § 78l]
                                                  - or that is required to file reports pursuant

                      to Section 15(d) of the Exchange Act [15 U.S.C. § 78o(d)].

       3.      Defendant agrees that the Court shall order disgorgement of ill-gotten gains and

prejudgment interest thereon; that the amounts of the disgorgement and civil penalty shall be

determined by the Court upon motion of the Commission; and that prejudgment interest shall be

calculated from July 24, 2015, based on the rate of interest used by the Internal Revenue Service

for the underpayment of federal income tax as set forth in 26 U.S.C. § 6621(a)(2). Defendant

further agrees that, upon motion of the Commission, the Court shall determine whether a civil

penalty pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3)

of the Exchange Act [15 U.S.C. § 78u(d)(3)] is appropriate and, if so, the amount of the penalty.

Defendant further agrees that in connection with the Commission’s motion for disgorgement

and/or civil penalties, and at any hearing held on such a motion: (a) Defendant will be precluded

from arguing that he did not violate the federal securities laws as alleged in the Amended

Complaint; (b) Defendant may not challenge the validity of this Consent or the Judgment; (c)

solely for the purposes of such motion, the allegations of the Amended Complaint shall be

accepted as and deemed true by the Court; and (d) the Court may determine the issues raised in



                                                 2
         Case 1:18-cv-08175-ER Document 113 Filed 03/29/19 Page 9 of 14



the motion on the basis of affidavits, declarations, excerpts of sworn deposition or investigative

testimony, and documentary evidence, without regard to the standards for summary judgment

contained in Rule 56(c) of the Federal Rules of Civil Procedure. In connection with the

Commission’s motion for disgorgement and/or civil penalties, the parties may take discovery,

including discovery from appropriate non-parties.

        4.      Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

        5.      Defendant waives the right, if any, to a jury trial and to appeal from the entry of

the Judgment.

        6.      Defendant enters into this Consent voluntarily and represents that no threats,

offers, promises, or inducements of any kind have been made by the Commission or any

member, officer, employee, agent, or representative of the Commission to induce Defendant to

enter into this Consent.

        7.      Defendant agrees that this Consent shall be incorporated into the Judgment with

the same force and effect as if fully set forth therein.

        8.      Defendant will not oppose the enforcement of the Judgment on the ground, if any

exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and hereby

waives any objection based thereon.

        9.      Defendant waives service of the Judgment and agrees that entry of the Judgment

by the Court and filing with the Clerk of the Court will constitute notice to Defendant of its terms

and conditions. Defendant further agrees to provide counsel for the Commission, within thirty

days after the Judgment is filed with the Clerk of the Court, with an affidavit or declaration

stating that Defendant has received and read a copy of the Judgment.



                                                   3
        Case 1:18-cv-08175-ER Document 113 Filed 03/29/19 Page 10 of 14



       10.     Consistent with 17 C.F.R. § 202.5(f), this Consent resolves only the claims

asserted against Defendant in this civil proceeding. Defendant acknowledges that no promise or

representation has been made by the Commission or any member, officer, employee, agent, or

representative of the Commission with regard to any criminal liability that may have arisen or

may arise from the facts underlying this action or immunity from any such criminal liability.

Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

including the imposition of any remedy or civil penalty herein. Defendant further acknowledges

that the Court’s entry of a permanent injunction may have collateral consequences under federal

or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

other regulatory organizations. Such collateral consequences include, but are not limited to, a

statutory disqualification with respect to membership or participation in, or association with a

member of, a self-regulatory organization. This statutory disqualification has consequences that

are separate from any sanction imposed in an administrative proceeding. In addition, in any

disciplinary proceeding before the Commission based on the entry of the injunction in this

action, Defendant understands that he shall not be permitted to contest the factual allegations of

the Amended Complaint in this action.

       11.     Defendant understands and agrees to comply with the terms of 17 C.F.R.

§ 202.5(e), which provides in part that it is the Commission’s policy “not to permit a defendant

or respondent to consent to a judgment or order that imposes a sanction while denying the

allegations in the complaint or order for proceedings,” and “a refusal to admit the allegations is

equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies

the allegations.” As part of Defendant’s agreement to comply with the terms of Section 202.5(e),

Defendant: (i) will not take any action or make or permit to be made any public statement



                                                 4
        Case 1:18-cv-08175-ER Document 113 Filed 03/29/19 Page 11 of 14



denying, directly or indirectly, any allegation in the Amended Complaint or creating the

impression that the Amended Complaint is without factual basis; (ii) will not make or permit to

be made any public statement to the effect that Defendant does not admit the allegations of the

Amended Complaint, or that this Consent contains no admission of the allegations, without also

stating that Defendant does not deny the allegations; (iii) upon the filing of this Consent,

Defendant hereby withdraws any papers filed in this action to the extent that they deny any

allegation in the Amended Complaint; and (iv) stipulates solely for purposes of exceptions to

discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, that the allegations

in the Amended Complaint are true, and further, that any debt for disgorgement, prejudgment

interest, civil penalty or other amounts due by Defendant under the Judgment or any other

judgment, order, consent order, decree or settlement agreement entered in connection with this

proceeding, is a debt for the violation by Defendant of the federal securities laws or any

regulation or order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy

Code, 11 U.S.C. § 523(a)(19). If Defendant breaches this agreement, the Commission may

petition the Court to vacate the Judgment and restore this action to its active docket. Nothing in

this paragraph affects Defendant’s: (i) testimonial obligations; or (ii) right to take legal or factual

positions in litigation or other legal proceedings in which the Commission is not a party.

       12.     Defendant hereby waives any rights under the Equal Access to Justice Act, the

Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to

seek from the United States, or any agency, or any official of the United States acting in his or

her official capacity, directly or indirectly, reimbursement of attorney’s fees or other fees,

expenses, or costs expended by Defendant to defend against this action. For these purposes,

Defendant agrees that Defendant is not the prevailing party in this action since the parties have



                                                   5
        Case 1:18-cv-08175-ER Document 113 Filed 03/29/19 Page 12 of 14



reached a good faith settlement.

       13.     In connection with this action and any related judicial or administrative

proceeding or investigation commenced by the Commission or to which the Commission is a

party, Defendant (i) agrees to appear and be interviewed by Commission staff at such times and

places as the staff requests upon reasonable notice; (ii) will accept service by mail or facsimile

transmission of notices or subpoenas issued by the Commission for documents or testimony at

depositions, hearings, or trials, or in connection with any related investigation by Commission

staff; (iii) appoints Defendant’s undersigned attorney as agent to receive service of such notices

and subpoenas; (iv) with respect to such notices and subpoenas, waives the territorial limits on

service contained in Rule 45 of the Federal Rules of Civil Procedure and any applicable local

rules, provided that the party requesting the testimony reimburses Defendant’s travel, lodging, and

subsistence expenses at the then-prevailing U.S. Government per diem rates; and (v) consents to

personal jurisdiction over Defendant in any United States District Court for purposes of

enforcing any such subpoena.

       14.     Defendant agrees that the Commission may present the Judgment to the Court for

signature and entry without further notice.




                                                 6
         Case 1:18-cv-08175-ER Document 113 Filed 03/29/19 Page 13 of 14




         15 .   Defendant agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Judgment.



Dated:    2 ?, /4(   d.,,vz}
                               h   ?. 011             ~c           Brian Keller

         On                        , 2019,                                a person known to me,
personally appeared before me
                                             ---------~
                                              knowledged executing the foregoing Consent.



                                                     Notary Public
                                                     Commission expires:




                                                       7
             Case 1:18-cv-08175-ER Document 113 Filed 03/29/19 Page 14 of 14




    CALIFORNIA ALL-PUIJPOSE ACKNOWLEDGMENT                                                                CIVIL CODE § 1189


      A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
      document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.


    State of California                                         )
    County of     COb'trrA, C, OS-\ C\,                         )
 On    l~OXCL½ 2 le l 2 (,) \l\               before me,   ~,~C>- (\ C,l,k\ ll)O!'>e Lt\   I [\)   o±o vv\,, A,lAJ\, L
                        Date                                            Here Insert Name and Title oAhe Officer
 personally appeared             Br I Cvv:) ~I Le/
                                                                       Name(s) of Signer(s)


 who proved to me on the basis of satisfactory evidence to be the pers                            whose name ·i s / £
 subscribed to the within instrument and acknowledged to me that he/                    /tl:le'f"'executed the same_ iy
 his/!).er/!Jleif authorized capacity(ie'§j, and that .~Y) is//)el1tJ::ietrsignature on the instrument the perso~,
 or the entity upon behalf of which the person(jracted, executed the instrument.
                                                                    I certify under PENALTY OF PERJURY under the laws
                                                                    of the State of California that the foregoing paragraph


         f ~- =•~ e • :;AH~O;SE~ • e f
                                                                    is true and correct.
                                                                    WITNESS my hand and official seal.
         - f,              Notary Public · California
         i 1                 Contra Costa County      !
             ' ·.      •    Commission/12271212       -
               .,,, ••' My Comm. Expires Dec 15, 2022               Signatur




          Place Notary Sea/ Above
---------------OPTIONAL---------------
 Though this section is optional, completing this information can deter alteration of the document or
                  fraudulent reattachment of this form to an unintended document.
Description of Attached Document
Title or Type of Document: _ _ _ _ _ _ _ _ _ _ _ _ _ Document Date: _ _ _ _ _ _ __
Number of Pages: _ _ _ Signer(s) Other Than Named Above: _ _ _ _ _ _ _ _ _ _ _ __
Capacity(ies) Claimed by Signer(s)
Signer's Name: _ _ _ _ _ _ _ _ _ _ __                                  Signer's Name: _ _ _ _ _ _ _ _ _ _ _ __
• Corporate Officer - Title(s): _ _ _ _ _ __                          •  Corporate Officer - Title(s): _ _ _ _ _ __
• Partner -         •
                Limited      General •                                •  Partner -   • Limited        •
                                                                                                    General
• Individual               •
                     Attorney in Fact                                 •  Individual         •
                                                                                            Attorney in Fact
• Trustee                  •
                     Guardian or Conservator                          •  Trustee            •Guardian or Conservator
• Other: _ _ _ _ _ _ _ _ _ _ _ _ _ __                                 •   Other: _ _ _ _ _ _ _ _ _ _ _ _ __
Signer Is Representing: _ _ _ _ _ _ _ __                               Signer Is Representing: _ _ _ _ _ _ _ __


•
©2014 National Notary Association• www.NationalNotary.org • 1-800.-US NOTARY (1-800-876-6827)                    Item #5907
